DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on August 12th, 2022 for application no. 17/366,799 filed on July 2nd, 2021. Claims 12-13 and 15-23 are pending. In the present amendment, claims 12-13, 15-18 and 20-23 are amended, and claim 14 is canceled.

Priority
Examiner acknowledges the Applicant’s claim to priority of application DE 10 2020 208 352.5 filed on July 3rd, 2020. The inventor’s oath/declaration filed August 12th, 2022 complies with 37 CFR 1.63.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13 and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey et al. (US 7,699,150) cited in the IDS filed January 18th, 2022, hereinafter Frey.

Regarding Claim 12, Frey teaches a hydrodynamic torque converter (Fig. 1, “hydrodynamic clutch device” 1), with a bridging clutch (“bridging clutch” 48) and with a torsion damper (“torsional vibration damper” 80), and with 
a piston (“piston” 54) and with an intermediate space (“chamber” 162) between the piston (54) and the torsion damper (80), 
the piston (54) serving to actuate the bridging clutch (48),
the torsion damper (Fig. 1, 80) has an inlet side (input to 80) and an outlet side (output from 80) which is rotational-irregularity-damped relative thereto (see Fig. 1),
the torsion damper (80) has on the inlet side a supporting element (“friction element carrier” 148) for the bridging clutch (48),
a torsion damper wall (“sealing plate” 102), by which hydraulic fluid flowing into the intermediate space (162), being guided toward the bridging clutch (48; col. 7, line 58 - “function of the sealing plate 102 is to prevent fluid medium from leaving the clutch chamber 162”),
the torsion damper wall (102), on the inlet side, is mounted on the supporting element (148 via the torsion damper 80; and through direct physical contact with 102 and 148).

Regarding Claim 13, Frey teaches the hydrodynamic torque converter according to claim 12, wherein the torsion damper wall (Fig. 1, 102) seals the intermediate space (162) in a direction of the torsion damper (80; see col. 7, line 58).

Regarding Claim 15, Frey teaches the hydrodynamic torque converter according to claim 12, wherein the torsion damper wall (Fig. 1, 102) is fixed to the supporting element (148 via the torsion damper 80).

Regarding Claim 16, Frey teaches the hydrodynamic torque converter according to claim 14, wherein the torsion damper wall (Fig. 1, 102) is part of the supporting element (148; both are subcomponents of the torsion damper assembly 80).

Regarding Claim 17, Frey teaches the hydrodynamic torque converter according to claim 12, wherein the torsion damper wall (Fig. 1, 102) is suspended, on the outlet side, on the torsion damper (80).

Regarding Claim 18, Frey teaches the hydrodynamic torque converter according to claim 12, wherein the torsion damper wall (Fig. 1, 102) is connected rotationally fixed to the supporting element (148) by rivets (“pin-and-socket connection” 56, 58), and 
the rivets (56, 58) also connect two further structural elements (“cover plates” 90, 92) of the torsion damper (80) to one another in a rotationally fixed manner (see Fig. 1).

Regarding Claim 19, Frey teaches the hydrodynamic torque converter according to claim 12, 
wherein the intermediate space (Fig. 1, 102) has a radially inner inlet opening (“flow inlet” 156) for the hydraulic fluid, and 
the torsion damper wall (102) extends radially, between the inlet opening (156) and the bridging clutch (48), in order to guide the inflowing hydraulic fluid to the bridging clutch (48).

Regarding Claim 20, Frey teaches the hydrodynamic torque converter according to claim 19, 
wherein the torsion damper (Fig. 1, 80) has first bow springs (“second energy-storage group” 132), which are arranged on a first circumference (132) or a first circumferential area (132) of the torsion damper (80), 
openings (see Fig. 1) are arranged in the torsion damper (80), in the area of the first bow springs (132), through which hydraulic fluid can flow through the torsion damper (80), and the torsion damper wall (102) at least partially covers the openings (see Fig. 1).

Regarding Claim 21, Frey teaches the hydrodynamic torque converter according to claim 20, 
wherein the torsion damper (Fig. 1, 80) has second bow springs (“first energy-storage group” 130), which are arranged on a second circumference (130) or a second circumferential area (130) of the torsion damper (80), 
the second circumference (130) or the second circumferential area (130) is radially outside relative to the first circumference (132) or the first circumferential area (132), and 
the bridging clutch (48) is radially between the first (132) and the second circumferences (130) or the first (132) and the second (130) circumferential areas and is coupled to the torsion damper (80).

Regarding Claim 22, Frey teaches the hydrodynamic torque converter according to claim 21, 
wherein openings (see Fig. 1) are arranged in the torsion damper (80), in an area of the second bow springs (130), through which hydraulic fluid can flow through the torsion damper (80), and 
the torsion damper wall (102) is designed such that the torsion damper wall (102) does not cover the openings in the area of the second bow springs (130; see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 7,699,150), in view of Guelluek et al. (US 8,322,501) cited on the IDS filed January 18th, 2022, hereinafter Guelluek.

Regarding Claim 23, Frey teaches a hydrodynamic torque converter comprising: 
a bridging clutch (Fig. 1, 48) having a supporting element (148), 
a piston (54) for actuating the bridging clutch (48), 
a torsion damper (80) having an input side with a damper disk (“drive-side transmission element” 78) and an output side with damper plates (“intermediate transmission element” 94) which are movable relative to the damper disk (78) to dampen irregularities of rotational drive applied to the input side of the torsion damper (80; col. 8, line 7 - “takeoff-side friction element carrier 148, which acts as the drive-side transmission element 78 and which thus is able to rotate relative to the intermediate transmission element 94. As a result, wear-induced damage to the torsional vibration damper 80 is avoided without any restriction on the quality with which vibrations are isolated”), 
the supporting element (148) of the bridging clutch (48) is rotationally fixed to the damper disk (78; see Fig. 1), 
an intermediate space (162) located between the piston (54) and the torsion damper (80), 
	a radially outer edge of a torsion damper wall (102) is rotationally fixed to the supporting element (148) of the bridging clutch (48), 
	the torsion damper wall (102) extends from the supporting element (148) such that hydraulic fluid flowing into the intermediate space (162) is guided by the torsion damper wall (102) toward the bridging clutch (48).
	Frey does not teach “a radially inner edge of the torsion damper wall is separated from the damper plates by a gap to facilitate relative rotational movements between the torsion damper wall and the damper plates”. In other words, the radially inner edge of the torsion damper wall (Fig. 1, 102) taught by Frey is directly rivetted to the damper plates (94) and the radially outer edge of the torsion damper wall (102) is separated from the supporting element (148) of the bridging clutch (48) by a gap to facilitate relative rotational movements between the torsion damper wall (102) and the supporting element (148).
	Guelluek teaches a radially inner edge of a torsion damper wall (Fig. 1, “means” 40) is separated from a damper plate (“damper output” 24) by a gap to facilitate relative rotational movements between the torsion damper wall (40) and the damper plate (24; col. 6, line 52 - “According to the invention it is now provided, that the routing of the flow medium is performed in the intermediary space 15 in a concentrated manner through the actuatable clutch device 4. For this purpose, means 40 are provided for separating a channel and/or a chamber 19 from the intermediary space 15 for generating an oriented flow through the actuatable clutch device 4, through which means, a chamber 19 is separated from the intermediary space 15 in the portion of the actuatable clutch device 4”).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to reverse the order of the rivetted radial end of the torsion damper wall taught by Frey as suggested by Guelluek, such that “a radially inner edge of the torsion damper wall is separated from the damper plates by a gap to facilitate relative rotational movements between the torsion damper wall and the damper plates”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of reliably diverting hydraulic fluid towards the bridging clutch taught by Frey. Furthermore, courts have held that the rearrangement of a known device would have been obvious so long as the known device performed its intended function. See MPEP 2144.04(VI)(A) - Reversal of Parts and MPEP 2144.04(VI)(C) - Rearrangement of Parts. 
	
Response to Arguments
The Applicant's arguments filed August 12th, 2022 are in response to the Office Action mailed May 19th, 2022. The Applicant's arguments have been fully considered.
Regarding Claim 13, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the last Office Action are withdrawn.
Regarding Claim 12, Applicant’s argument that “In view of this the Applicant asserts, that the sealing plate 102 is not attached to the friction element carrier 148 nor is it part of the friction element carrier (148 via the damper 80) as suggested by the Office Action” (p. 6) is not persuasive. Frey clearly teaches a sealing plate (Fig. 1, 102; i.e. the recited “torsion damper wall”) is attached to a friction element carrier (148; i.e. the recited “supporting element”) via a torsion damper (80) as these are subcomponents (102, 148) directly rivetted to the torsion damper assembly (80). Applicant’s specification discloses “In one embodiment the torsion damper wall is attached to the supporting element. Thus, the supporting element and the torsion damper wall are two different structural elements of the torsion damper, which are solidly connected to one another. In this case the torsion damper wall is in particular welded or riveted to the supporting element. It can also be provided that the torsion damper wall and the supporting element are fixed together onto the rest of the torsion damper. This can be done for example by rivets, which attach the torsion damper wall together with the supporting element to a damper disk of the torsion damper” [0027]. Applicant’s own disclosure allows for such a broad interpretation of terms like “attached”, “mounted” and “fixed”. Examiner suggests clearly reciting that the torsion damper wall and the supporting element are directly welded or directly riveted together, or that the two form a single, integral structure. Support for such an amendment can be found at paragraph [0027] of the Applicant’s specification. However, Examiner believes it would have been obvious to reverse the order of the rivetted radial end of the torsion damper wall as there are only two ends of the torsion damper wall to choose from and choosing from one of two possible arrangements would been an obvious modification. 
Regarding Claim 23, Applicant has recited features that overcome the 102(a)(1) rejection previously mentioned in the Office Action mailed May 19th, 2022; however, the claimed invention is still obvious in view of the prior art of record. See detailed and relevant rejections presented above.
In conclusion, the amended claims 12-13 and 15-23 are rejected. See detailed and relevant rejections set forth above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        


/DAVID R MORRIS/Primary Examiner, Art Unit 3659